Title: To Thomas Jefferson from John Francis Vacher, 5 April 1790
From: Vacher, John Francis
To: Jefferson, Thomas


New York, 5 Apr. 1790. Having learned that an “interpreter and Secretary in the foreign Languages” would be needed in the Department of State, he offers himself as a candidate: “Being a Native of France and having a Knowledge of the Italian, Spanish, and Portuguese Languages, I have flatter’d my-self that it would not be deemed presumptive in me, after fourteen years Residence in this Country to offer my-Self.” Refers to Cols. William S. Smith and Benjamin Walker for “testimony of Character.”
